NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30047

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00057-SLG-1

 v.
                                                MEMORANDUM*
CHARLES BERNARD TOPPS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Charles Bernard Topps appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Topps contends that remand is required because the district court did not



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
explain what legal standard it was applying, making it unclear whether it

impermissibly relied on U.S.S.G. § 1B1.13 in violation of this court’s decision in

United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). The record does not

support this claim. The court correctly recited the statutory requirements for a

compassionate release motion, acknowledged the “significant disagreement among

district courts” as to whether § 1B1.13 was binding, and explained that it would

reach the same conclusion even if the policy statement were not binding. Thus, the

court properly understood and applied the correct legal standard. Although Topps

is correct that the court did not definitively rule on whether he had established

extraordinary and compelling reasons for compassionate release, it was not

required to do so in light of its conclusion that relief was not warranted under the

§ 3553(a) factors. See United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021).

The court did not legally err, nor did it abuse its discretion in concluding that the

§ 3553(a) factors did not support compassionate release in this case. See id. at

1281, 1284.

      Appellee’s motion to supplement the record is denied.

      AFFIRMED.




                                           2                                    21-30047